Case 3:21-cv-01339-CAB-BGS Document 23 Filed 08/11/21 PageID.1034 Page 1 of 2




 1   Christopher S. Marchese (CA 170239 / marchese@fr.com)
     Tim Rawson (CA 304755 / rawson@fr.com)
 2   FISH & RICHARDSON P.C.
     12860 El Camino Real, Suite 400,
     San Diego CA 92130
 3   Tel: (858) 678-5070/ Fax: (858) 678-5099
 4   David M. Barkan (CA 160825 / barkan@fr.com)
     FISH & RICHARDSON P.C.
 5   500 Arguello Street, Suite 500
     Redwood City, CA 94063
     Tel: (650) 839-5070 / Fax: (650) 839-5071
 6
     Attorneys for Defendants AUTEL US INC. and
 7   AUTEL INTELLIGENT TECHNOLOGY CORP., LTD.,

 8
                            UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10

11
     MITCHELL REPAIR INFORMATION                   Case No. 3:21-cv-01339-CAB-BGS
12   COMPANY, LLC and SNAP-ON
     INCORPORATED,
13                                                 NOTICE OF APPEARANCE OF
                        Plaintiffs,                TIM RAWSON
14   v.
15   AUTEL US INC. and AUTEL
     INTELLIGENT TECHNOLOGY CORP.,
16   LTD.,

17                      Defendants.

18

19         PLEASE TAKE NOTICE that Tim Rawson of Fish & Richardson P.C. (12860

20   El Camino Real, Suite 400, San Diego CA 92130), a member of the State Bar of

21   California (CA SBN 304755) who is admitted to practice in this Court, enters his

22   appearance in this matter as counsel of record for Defendants Autel US Inc. and

23   Autel Intelligent Technology Corp., Ltd. and is authorized to receive service of all

24

25                                            1        NOTICE OF APPEARANCE OF TIM RAWSON
                                                                 Case No. 3:21-cv-01339-CAB-BGS
26
Case 3:21-cv-01339-CAB-BGS Document 23 Filed 08/11/21 PageID.1035 Page 2 of 2




 1   pleadings, notices, orders, and other papers in this matter on behalf of Autel US Inc.

 2   and Autel Intelligent Technology Corp., Ltd.

 3   Dated: August 11, 2021                       FISH & RICHARDSON P.C.

 4
                                                  By: /s/ Tim Rawson
 5                                                    Tim Rawson

 6                                                Attorney for Defendants
                                                  AUTEL US INC. and
                                                  AUTEL INTELLIGENT
 7                                                TECHNOLOGY CORP., LTD.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                              2         NOTICE OF APPEARANCE OF TIM RAWSON
25                                                                 Case No. 3:21-cv-01339-CAB-BGS

26
